Case: 19-51134     Document: 00515686223         Page: 1     Date Filed: 12/28/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 19-51134                  December 28, 2020
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Bernadette Michelle Aragones, also known as Bernadette
   Michelle Aragones, also known as Bernadette Michelle
   Aragones-Rodriguez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:19-CR-169-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Bernadette Michelle Aragones pleaded guilty to possession with
   intent to distribute 50 grams or more of methamphetamine and was
   sentenced to 180 months in prison, the mandatory minimum and effective


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51134        Document: 00515686223         Page: 2     Date Filed: 12/28/2020




                                     No. 19-51134


   guidelines range, based on a prior conviction for a serious drug felony. She
   now challenges the validity of her plea based upon a language barrier,
   ineffectiveness of counsel, and the reasonableness and constitutionality of
   her sentence.
          The record is not sufficiently developed to allow us to make a fair
   evaluation of Aragones’s claims of ineffective assistance of counsel; we
   therefore decline to consider them without prejudice to collateral review. See
   United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          Turning to her challenge to validity of her plea, her plea agreement
   contained a waiver of appellate rights (other than ineffective assistance of
   counsel and prosecutorial misconduct), but that fact does not bar a challenge
   to the validity of the plea. United States v. White, 307 F.3d 336, 343 (5th
   2002). Her challenge appears to be based upon her allegation that she did
   not understand English sufficiently to understand the plea agreement.
   However, she had an interpreter at the rearraignment hearing, agreed under
   oath that she was guilty, and agreed to the relevant portions of the plea
   agreement. Her challenge thus fails. See, e.g., United States v. Smith, 598 F.
   App’x 219, 221 (5th Cir. 2014).
           To the extent that her challenge to the district court’s failure to
   appoint an interpreter in her pre-plea proceedings survives the appeal waiver,
   we find no abuse of discretion or constitutional violation given the district
   court’s factual findings regarding Aragones’s English language skills during
   the hearing on her request for substitute counsel. See United States v.
   Carreon-Ibarra, 673 F.3d 358, 362 n.3 (5th Cir. 2012); Rubio v. Estelle, 689
   F.2d 533, 535 (5th Cir. 1982); United States v. Martinez, 616 F.2d 185, 188
   (5th Cir. 1980). Aragones’s sentencing claims are barred by the valid appeal
   waiver in her plea agreement. United States v. McKinney, 406 F.3d 744, 746
   (5th Cir. 2005).




                                          2
Case: 19-51134   Document: 00515686223         Page: 3   Date Filed: 12/28/2020




                                No. 19-51134


         Accordingly, the judgment of the district court is AFFIRMED.




                                     3